DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 2004/0148379).

Regarding claim 1, Ogura teaches a mediation device that mediates between an electronic apparatus and a device management system (intermediary apparatus 101, managing apparatus 102, and managed apparatus 100; ¶¶ 0076-0099, Figs. 1-3) that generates a task for updating software of the electronic apparatus (firmware updating of image forming apparatus; ¶¶ 0248-0304, Figs. 23-29), 
wherein a request for the task for the electronic apparatus managed by the mediation device is periodically transmitted to the device management system (intermediary apparatus 101 periodically performs polling to managing apparatus 102; ¶ 0251 and ¶¶ 0254-0256, Fig. 23 S103), and 
the task transmitted from the device management system is executed (update firmware; ¶¶ 0286-0294, Fig. 23 S123-S128 and Figs. 26-28).

Regarding claim 2, Ogura teaches the mediation device according to claim 1, wherein a scheduled execution time is set in the task, and the mediation device starts execution of the task at the time set in the task (update date and time; ¶¶ 0264-0265, Fig. 23 S113).
Regarding claim 3, Ogura teaches the mediation device according to claim 2, wherein a request for the task for the electronic apparatus managed by the mediation device is transmitted to the device management system when the current time reaches the time set in the task (update performance data and time; ¶¶ 0284-0285, Fig. 23 S121), and the task is executed when the task in which the current time has reached the set time is received from the device management system (update firmware; ¶¶ 0286-0294, Fig. 23 S123-S128 and Figs. 26-28).

Regarding claim 4, Ogura teaches the mediation device according to claim 1, wherein, when the mediation device has, in a case of executing the task, the software that is a target of the task, the task is executed using the software included in the mediation device (firmware on flash memory; ¶ 0286, Fig. 23 S123), and when the mediation device does not have the software, the software is downloaded from the device management system, the downloaded software is stored, and the task is executed using the software (firmware download for installation; ¶ 0264, Fig. 23 S113).

Claim 5 recites a non-transitory computer-readable storage medium storing a mediation program that causes a computer (¶¶ 0145-0148, Figs. 7 and 8, Ogura) to function similarly to the device of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 5.

Regarding claim 6, Ogura teaches a device management system that generates a task for updating software of an electronic apparatus (remote management system for firmware updating  of image forming apparatus; ¶¶ 0076-0099, Figs. 1-3 and ; ¶¶ 0248-0304, Figs. 23-29), wherein an execution status of the task transmitted by the mediation device that mediates between the electronic apparatus and the device management system is managed (status of firmware updating; ¶ 0269, Fig. 23 S117), and when the mediation device requests the task, only the task that has not been executed for the electronic apparatus managed by the mediation device is transmitted to the mediation device (update firmware; ¶¶ 0286-0294, Fig. 23 S123-S128 and Figs. 26-28).

Claim 7 recites a non-transitory computer-readable storage medium storing a device management program that causes a computer (¶¶ 0145-0148, Figs. 7 and 8, Ogura) to function similarly to the system of claim 6. Thus, arguments similar to that presented above for claim 6 are equally applicable to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirahara (US 2014/0068597) teaches a monitoring apparatus that communicates with a management apparatus to perform firmware update of image forming apparatus.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672